


Exhibit 10.20

 

Award Number: 2015-17-0249

 

SMART & FINAL STORES, INC.

 

Restricted Stock Agreement

Pursuant to the

Smart & Final Stores, Inc.

Amended & Restated 2014 Stock Incentive Plan

 

AGREEMENT (this “Agreement”), dated as of December 8, 2017, between Smart &
Final Stores, Inc., a Delaware corporation (the “Company” and, collectively with
its controlled Affiliates, the “Employer”), and Derek Jones (the “Participant”).

 

Preliminary Statement

 

Subject to the terms and conditions set forth herein, the Committee hereby
grants shares of Common Stock as set forth below (the “Shares”) to the
Participant, as an Eligible Employee, Consultant or Non-Employee Director, on
December 8, 2017 (the “Grant Date”) pursuant to the Smart & Final Stores, Inc.
Amended & Restated 2014 Stock Incentive Plan, as it may be amended from time to
time (the “Plan”).  Pursuant to Section 2 hereof, the Shares are subject to
certain restrictions, which restrictions shall lapse at the times and upon
achievement of the performance conditions specified in Section 2(c) hereof. 
While such restrictions are in effect, the Shares subject to such restrictions
shall be referred to herein as “Restricted Stock.”  Except as otherwise
indicated, any capitalized term used but not defined herein shall have the
meaning ascribed to such term in the Plan.  By signing and returning this
Agreement, the Participant acknowledges having received and read a copy of the
Plan and agrees to comply with it, this Agreement and all applicable laws and
regulations.

 

Accordingly, the parties hereto agree as follows:

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Grant of Shares.  Subject to the Plan
and the terms and conditions set forth herein and therein, the Participant is
hereby granted 61,452 Shares.

 

2.                                      Restricted Stock.

 

(a)                                 Retention of Certificates.  Promptly after
the date of this Agreement, the Company shall issue stock certificates
representing the Restricted Stock unless it elects to recognize such ownership
through book entry or another similar method.  The stock certificates shall be
registered in the Participant’s name and shall bear any legend required by the
Plan.  Unless held in book entry form, such stock certificates shall be held in
custody by the Company (or its designated agent) until the restrictions on the
Restricted Stock shall have lapsed.  Upon the Company’s request, the Participant
shall deliver to the Company a duly signed stock power, endorsed in blank,
relating to the Restricted Stock.  If the Participant receives, with respect to
the Restricted Stock or any part thereof, any (i) dividend (whether paid in
shares, securities, moneys or property), (ii) shares of Restricted Stock
pursuant to any split, (iii) distribution or return of capital resulting from a
split-up, reclassification or other like changes of the Restricted Stock or
(iv) warrants, options or any other rights or properties (collectively “RS
Property”), the Participant will also immediately deposit with and deliver to
the Company any of such RS Property, including, upon the Company’s request, any
certificates representing shares duly endorsed in blank or accompanied by stock
powers duly executed in blank.  The RS Property shall be subject to the same
restrictions, including that of this Section 2(a), as the Restricted Stock with
respect to which it is issued and shall be encompassed within the term
“Restricted Stock.”  Unless otherwise determined by the Committee, any RS
Property issued in the form of cash will not be reinvested in Common Stock and
will be held until delivered to the Participant on the date the Restricted Stock
becomes vested.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Rights with Respect to Restricted Stock. 
The Participant will have all rights of a stockholder with respect to the
Restricted Stock, including the right to vote the Restricted Stock, to receive
and retain any dividends payable to holders of Common Stock of record on and
after the transfer of the Restricted Stock (although such dividends shall be
treated, to the extent required by applicable law, as additional compensation
for tax purposes if paid on Restricted Stock, and such dividends will be subject
to the restrictions provided in Section 2(a)), and to exercise all other rights,
powers and privileges of a holder of Common Stock with respect to the Restricted
Stock set forth in the Plan, with the exceptions that:  (i) the Participant will
not be entitled to delivery of the stock certificate or certificates
representing the Restricted Stock until the Restriction Period shall have
expired; (ii) the Company (or its designated agent) will retain custody of the
stock certificate or certificates representing the Restricted Stock during the
Restriction Period; (iii) no RS Property shall bear interest or be segregated in
separate accounts during the Restriction Period; and (iv) the Participant may
not sell, assign, transfer, pledge, exchange, encumber, hypothecate or otherwise
dispose of the Restricted Stock during the Restriction Period.

 

(c)                                  Vesting.

 

(i)                                      The Restricted Stock shall vest and
cease to be “Restricted Stock” on the later of (i) the third anniversary of the
Grant Date and (ii) the date that the Committee certifies that the Company has
achieved the EBITDA Growth Target as of the end of any fiscal quarter during the
Performance Period (as defined below), provided, in each case, that the
Participant has not incurred a Termination prior to such date. For the avoidance
of doubt, the achievement of the EBITDA Growth Target as of the end of the
applicable fiscal quarter is determined on an aggregate basis with respect to
the four fiscal quarters immediately preceding such date. The “Performance
Period” means the period beginning on the first day of the Company’s fourth
quarter of fiscal year 2019 and ending on the last day of the Company’s third
quarter of fiscal year 2021, provided that the Committee may only certify that
the EBITDA Growth Target has been achieved following the end of the Company’s
third quarter of fiscal year 2020 or any later fiscal quarter during such
period.

 

(ii)                                   “EBITDA Growth Target”, as of any date of
determination, means the Adjusted EBITDA targets, as set forth on Schedule A,
for the four fiscal quarters of the Company immediately preceding such
determination date.

 

2

--------------------------------------------------------------------------------


 

(iii)                                “Adjusted EBITDA” means earnings before
interest, income taxes, depreciation and amortization expense  as presented in
the Company’s external financial reporting, but the Committee shall make 
appropriate adjustments (solely to the extent consistent with the exemption
under Section 162(m) for compensation intended to constitute performance-based
compensation that is payable to a covered employee) relating to the following
items: the expense or income effect of unusual items relating to strategic
transaction costs, severance costs, discontinued operations, store closure costs
and closed store costs, store pre-opening costs, non-cash rent expense or
income, share-based compensation expense, unusual legal charges, charges related
to debt extinguishment and refinancing, charges related to capital
restructurings, asset impairment charges, gain or loss on asset sales, expenses
associated with business optimization programs, changes in applicable law,
rules, regulations or accounting principles, or charges for litigation, claims,
judgments or settlements.

 

(iv)                               In all cases the Committee shall certify
whether the Company has achieved the EBITDA Growth Target as soon as
administratively feasible following the end of the quarter in which the EBITDA
Growth Target is achieved but in no event more than 70 days following the end of
such quarter.  If the Committee does not certify achievement of the EBITDA
Growth Target, all Restricted Stock still subject to restriction shall be
forfeited 70 days following the end of the Performance Period.

 

(d)                                 Detrimental Activity.

 

(i)                                      In consideration for the grant of
Restricted Stock and in addition to any other remedies available to the Company,
the Participant acknowledges and agrees that the Restricted Stock is subject to
the provisions in the Plan regarding Detrimental Activity.  If the Participant
engages in any Detrimental Activity prior to, or during the one-year period
after, any vesting of Restricted Stock, all unvested Restricted Stock shall be
forfeited, without compensation, and the Committee shall be entitled to recover
from the Participant (at any time within one year after such engagement in
Detrimental Activity) an amount equal to the Fair Market Value as of the vesting
date(s) of any Restricted Stock that had vested in the period referred to above.

 

(ii)                                   The restrictions regarding Detrimental
Activity are necessary for the protection of the business and goodwill of the
Company and are considered by the Participant to be reasonable for such
purposes.  Without intending to limit the legal or equitable remedies available
in the Plan and in this Agreement, the Participant acknowledges that engaging in
Detrimental Activity will cause the Company material irreparable injury for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such
activity or threat thereof, the Company shall be entitled, in addition to the
remedies provided under the Plan, to obtain from any court of competent
jurisdiction a temporary restraining order or a preliminary or permanent
injunction restraining the Participant from engaging in Detrimental Activity or
such other relief as may be required to specifically enforce any of the
covenants in the Plan and this Agreement without the necessity of posting a
bond, and in the case of a temporary restraining order or a preliminary
injunction, without having to prove special damages.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Withholding.  Unless otherwise directed or
permitted by the Committee, the Participant must pay or provide for all
applicable withholding taxes in respect of the Restricted Stock by (i) remitting
the aggregate amount of such taxes to the Company in full, by cash, check, bank
draft or money order payable to the order of the Company, or (ii) to the extent
permitted by the Committee, by making arrangements with the Company to have such
taxes withheld from other compensation due to the Participant.

 

(f)                                   Section 83(b).  If the Participant
properly elects (as permitted by Section 83(b) of the Code) within 30 days after
the Grant Date to include in gross income for federal income tax purposes in the
year of issuance the fair market value of all or a portion of such Restricted
Stock, the Participant shall be solely responsible for any foreign, federal,
state, provincial or local taxes the Participant incurs in connection with such
election.  The Participant acknowledges that it is the Participant’s sole
responsibility, and not the Company’s, to file timely and properly the election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws if the Participant elects to utilize such election.

 

3.                                      Legend.  All certificates representing
the Restricted Stock shall have endorsed thereon the following legend:

 

(a)                                 “The anticipation, alienation, attachment,
sale, transfer, assignment, pledge, encumbrance or charge of the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Smart & Final Stores, Inc. (the “Company”) Amended & Restated
2014 Stock Incentive Plan (as amended from time to time, the “Plan”), and an
Award Agreement entered into between the registered owner and the Company.
Copies of such Plan and Agreement are on file at the principal office of the
Company.”

 

Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Stock prior to the vesting dates
set forth above.

 

4.                                      Termination.

 

(a)                                 Termination by Death or Disability.  If the
Participant’s Termination is by reason of death or Disability during the
Restriction Period, all Restricted Stock still subject to restriction shall
immediately vest and cease to be “Restricted Stock.”

 

(b)                                 Termination for Any Reason Other than Death
or Disability.  If the Participant’s Termination is for any reason other than
the Participant’s death or Disability during the Restriction Period, all
Restricted Stock still subject to restriction shall be forfeited.

 

4

--------------------------------------------------------------------------------


 

5.                                      Change in Control.  The provisions in
the Plan regarding Change in Control shall apply to the Shares.

 

6.                                      Restriction on Transfer of Shares.  The
provisions in the Plan regarding Transfer Restrictions shall apply to the
Shares.

 

7.                                      Provisions of Plan Control.  This
Agreement is subject to all the terms, conditions and provisions of the Plan,
including the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time.  The Plan is incorporated herein by
reference. If and to the extent that this Agreement conflicts or is inconsistent
with the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.

 

8.                                      Notices.  All notices, demands or
requests made pursuant to, under or by virtue of this Agreement must be in
writing and sent to the party to which the notice, demand or request is being
made:

 

(a)                                 unless otherwise specified by the Company in
a notice delivered by the Company in accordance with this Section 8, any notice
required to be delivered to the Company shall be properly delivered if delivered
to:

 

Smart & Final Stores, Inc.

600 Citadel Drive
Commerce, California 90040

Attention:                                         General Counsel

Telephone:                                   (323) 869-7500

Facsimile:                                         (323) 869-7862

 

with a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067
Attention:                                         Michael A. Woronoff
Telephone:                                   (310) 284-4550
Facsimile:                                         (310) 557-2193

 

(b)                                 if to the Participant, to the address on
file with the Employer.

 

Any notice, demand or request, if made in accordance with this Section 8 shall
be deemed to have been duly given: (i) when delivered in person; (ii) three days
after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery service.

 

5

--------------------------------------------------------------------------------


 

9.                                      No Right to
Employment/Consultancy/Directorship.  This Agreement shall not give the
Participant or other Person any right to employment, consultancy or directorship
by the Employer, or limit in any way the right of the Employer to terminate the
Participant’s employment, consultancy or directorship at any time.

 

10.                               Waiver of Jury Trial.  EACH PARTY TO THIS
AGREEMENT, FOR ITSELF AND ITS AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR
THEIR RESPECTIVE AFFILIATES PURSUANT TO THE PLAN OR THIS AGREEMENT OR IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THE PLAN OR THIS
AGREEMENT.

 

11.                               Dispute Resolution.  All controversies and
claims arising out of or relating to this Agreement, or the breach hereof, shall
be settled by the Employer’s mandatory dispute resolution procedures as may be
in effect from time to time with respect to matters arising out of or relating
to Participant’s employment with the Employer.

 

12.                               Severability of Provisions.  If at any time
any of the provisions of this Agreement shall be held invalid or unenforceable,
or are prohibited by the laws of the jurisdiction where they are to be performed
or enforced, by reason of being vague or unreasonable as to duration or
geographic scope or scope of the activities restricted, or for any other reason,
such provisions shall be considered divisible and shall become and be
immediately amended to include only such restrictions and to such extent as
shall be deemed to be reasonable and enforceable by the court or other body
having jurisdiction over this Agreement and the Company and the Participant
agree that the provisions of this Agreement, as so amended, shall be valid and
binding as though any invalid or unenforceable provisions had not been included.

 

13.                               Governing Law.  All matters arising out of or
relating to this Agreement and the transactions contemplated hereby, including
its validity, interpretation, construction, performance and enforcement, shall
be governed by and construed in accordance with the internal laws of the State
of Delaware, without giving effect to its principles of conflict of laws.

 

14.                               Section 162(m).  All payments under this
Agreement are intended to constitute “qualified performance-based compensation”
within the meaning of Section 162(m). This award shall be construed and
administered in a manner consistent with such intent.

 

15.                               Section 409A.  Although the Company makes no
guarantee with respect to the tax treatment of the Restricted Stock, the award
of Restricted Stock pursuant to this Agreement is intended to be exempt from
Section 409A and shall be limited, construed and interpreted in accordance with
such intent.  With respect to any dividends and other RS Property, however, this
Agreement is intended to comply with, or to be exempt from, the applicable
requirements of Section 409A and shall be limited, construed and interpreted in
accordance with such intent; provided that the Employer does not guarantee to
the Participant any particular tax treatment of the Restricted Stock or RS
Property.  In no event whatsoever shall the Employer be liable for any
additional tax, interest or penalties that may be imposed on the Participant by
Section 409A or any damages for failing to comply with Section 409A.

 

6

--------------------------------------------------------------------------------


 

16.                               Interpretation.  Unless a clear contrary
intention appears: (a) the defined terms herein shall apply equally to both the
singular and plural forms of such terms; (b) reference to any Person includes
such Person’s successors and assigns but, if applicable, only if such successors
and assigns are not prohibited by the Plan or this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity or
individually; (c) any pronoun shall include the corresponding masculine,
feminine and neuter forms; (d) reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof;
(e) reference to any law, rule or regulation means such law, rule or regulation
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any law, rule or
regulation means that provision of such law, rule or regulation from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;
(f) “hereunder,” “hereof,” “hereto,”  and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
article, section or other provision hereof; (g) numbered or lettered articles,
sections and subsections herein contained refer to articles, sections and
subsections of this Agreement; (h) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term; (i) “or” is used in the inclusive sense of “and/or”;
(j) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments thereto; and
(k) reference to dollars or $ shall be deemed to refer to U.S. dollars.

 

17.                               No Strict Construction.  This Agreement shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

 

[Remainder of Page Left Intentionally Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

SMART & FINAL STORES, INC.

 

 

 

 

 

By:

/s/ Leland P. Smith

 

Name:

Leland P. Smith

 

Title:

Senior Vice President and General Counsel

 

 

 

 

PARTICIPANT

 

 

 

 

 

By:

/s/ Derek Jones

 

Name:

Derek Jones

 

Participant Address: 690 SW Schaeffer Road, West Linn, OR 97068

 

8

--------------------------------------------------------------------------------


 

Schedule A

EBITDA Growth Target

 

Performance Measurement Adjusted EBITDA for Equity Grant

(NYSE:SFS External Reporting Basis for Adjusted EBITDA)

 

Establishment of Base Period Adjusted EBITDA ($000)

 

 

 

1st Quarter

 

2nd Quarter

 

3rd Quarter

 

4th Quarter

 

 

 

 

 

 

 

 

 

 

 

FY 2016 Adjusted EBITDA

 

$

35,039

 

$

50,708

 

$

57,194

 

$

37,312

 

Quarter Ending Date

 

3/27/2016

 

6/19/2016

 

10/9/2016

 

1/1/2017

 

LTM Adjusted EBITDA

 

 

 

 

 

 

 

$

180,253

 

 

 

 

 

 

 

 

 

 

 

FY 2017 Adjusted EBITDA

 

$

24,407

 

$

48,041

 

$

62,913

 

 

 

Quarter Ending Date

 

3/26/2017

 

6/18/2017

 

9/8/2017

 

 

 

LTM Adjusted EBITDA

 

 

 

 

 

$

172,673

 

 

 

 

Establishment of Vesting Threshold Adjusted EBITDA ($000)

(Based on 3% CAGR Adjusted EBITDA from Base LTM)

 

 

 

1st Quarter

 

2nd Quarter

 

3rd Quarter

 

4th Quarter

 

 

 

 

 

 

 

 

 

 

 

FY 2017

 

 

 

 

 

 

 

 

 

Quarter Ending Date

 

3/26/2017

 

6/18/2017

 

10/8/2017

 

12/31/2017

 

Base LTM EBITDA

 

 

 

 

 

$

172,673

 

 

 

 

 

 

 

 

 

 

 

 

 

FY 2018

 

 

 

 

 

 

 

 

 

Quarter Ending Date

 

3/25/2018

 

6/17/2018

 

10/7/2018

 

12/30/2018

 

Interim EBITDA Growth Year 1

 

 

 

 

 

$

177,853

 

 

 

 

 

 

 

 

 

 

 

 

 

FY 2019

 

 

 

 

 

 

 

 

 

Quarter Ending Date

 

3/24/2019

 

6/16/2019

 

10/6/2019

 

12/29/2019

 

Interim EBITDA Growth Year 2

 

 

 

 

 

$

183,189

 

 

 

 

 

 

 

 

 

 

 

 

 

FY 2020

 

 

 

 

 

 

 

 

 

Quarter Ending Date

 

3/22/2020

 

6/14/2020

 

10/4/2020

 

1/3/2021

 

Performance Threshold Year 3

 

 

 

 

 

$

188,684

 

 

 

Period Beyond Year 3 Threshold

 

 

 

 

 

 

 

$

190,073

 

 

 

 

 

 

 

 

 

13 week quarter

 

FY 2021

 

 

 

 

 

 

 

 

 

Quarter Ending Date

 

3/28/2021

 

6/20/2021

 

10/10/2021

 

 

 

Period Beyond Year 3 Threshold

 

$

191,355

 

$

192,636

 

$

194,345

 

 

 

 

9

--------------------------------------------------------------------------------
